Third District Court of Appeal
                               State of Florida

                          Opinion filed February 7, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-930
                         Lower Tribunal No. 16-10955
                             ________________


                     Argilio Diaz and America Diaz,
                                   Appellants,

                                        vs.

                        U.S. Bank, N.A., etc., et al.,
                                    Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

      Rieger Law, P.L., and Thomas F. Rieger (Naples); Niles B. Whitten
(Gainesville), for appellants.

       Weitz & Schwartz, P.A., and Sarah T. Weitz, Steven C. Weitz, and Nathan
L. Wood (Fort Lauderdale), for appellee U.S. Bank, N.A.; The Griffith Law Firm,
P.A., and Derek R. Griffith, for appellee MHR Group, LLC.


Before ROTHENBERG, C.J., and EMAS and LUCK, JJ.

      EMAS, J.
      Argilio and America Diaz appeal (1) the February 7, 2017 final judgment of

foreclosure (following trial) in favor of U.S. Bank, N.A.;1 (2) the April 20, 2017

order denying the Diazes’ motion for rehearing of the final judgment; (3) the April

20, 2017 order denying the Diazes’ objection to, and motion to vacate, the

foreclosure sale; and (4) the April 20, 2017 order granting third-party purchaser

MHR Group, LLC’s motion for certificate of title and writ of possession. We

affirm in part and reverse in part.

      As to the final judgment of foreclosure, we hold that the trial court erred in

including attorney’s fees and costs as a part of that judgment. Although U.S.

Bank, prior to trial, filed affidavits attesting to the amount and reasonableness of

the attorney’s fees and costs incurred, U.S. Bank acknowledges that these

affidavits were not introduced into evidence (assuming their admissibility at trial),

and no testimony or evidence regarding attorney’s fees and costs was presented at

the trial. Under these circumstances, the trial court erred in including in the final

judgment an award of attorney’s fee and costs. See Wolkoff v. Am. Home Mortg.

Servicing, Inc., 153 So. 3d 280 (Fla. 2d DCA 2014). As to the remaining issues

raised by the Diazes against the final judgment, we affirm without further

discussion,2 and we also affirm the order denying the Diazes’ motion for rehearing.

1 U.S. Bank N.A. as Trustee on behalf of the holders of the J.P. Morgan Mortgage
Acquisition Trust 2006-CH1Asset Backed Pass-Through Certificates Series 2006-
CH1.
2 See Beltway Capital, LLC v. Nigel Lucombe, 211 So. 3d 328 (Fla. 2d DCA



                                         2
      However, we reverse the order denying the Diazes’ objection to, and motion

to vacate, the foreclosure sale and the order granting MHR Group, LLC’s motion

for certificate of title and writ of possession.      As U.S. Bank properly and

commendably concedes, the trial court erred in denying the objection to and

motion to vacate the sale and in ordering the clerk to issue the certificate of title,

where the foreclosure sale was conducted on March 22, 2017, while the Diazes’

motion for rehearing, directed to the final judgment, remained pending.

Enforcement of the final judgment was suspended until the trial court disposed of

the timely filed motion for rehearing directed to the final judgment. See 944

CWELT-2007 LLC v. Bank of Am., N.A., 194 So. 3d 470 (Fla. 3d DCA 2016);

United Invs. Ltd. P’ship v. Resolution Tr. Corp., 566 So. 2d 370 (Fla. 3d DCA

1990); Hoffman v. BankUnited, N.A., 137 So. 3d 1039 (Fla. 2d DCA 2014).

      In doing so, we decline the invitation of the third-party purchaser, MHR

Group, LLC, to affirm on the basis that the Diazes did not act with reasonable

diligence in securing a hearing and ruling on the motion for rehearing prior to the

scheduled foreclosure sale date.

      Instead, we would urge trial courts in these circumstances to ensure that any

pending motion for rehearing has been resolved prior to the scheduled foreclosure

2017) (holding that section 702.015, Florida Statutes does not impose an additional
element in a mortgage foreclosure cause of action); Campbell v. Wells Fargo
Bank, N.A., 204 So. 3d 476 (Fla. 4th DCA 2016). See also Ortiz v. PNC Bank,
N.A., 188 So. 3d 923 (Fla. 4th DCA 2016).

                                          3
sale. This could be accomplished rather straightforwardly: when the trial court

enters the final judgment of foreclosure (which judgment may include a specific

date for the foreclosure sale), the trial court can also schedule a status conference

to be held at least fifteen days from the date of the filing of the final judgment (i.e.,

the time within which a motion for new trial or rehearing must be served pursuant

to Florida Rule of Civil Procedure 1.530(b)).         If no motion for new trial or

rehearing has been served by the time of the status conference, the scheduled

foreclosure sale can proceed as scheduled. If a motion for new trial or rehearing

has been served by that date, the trial court can consider and rule on the motion at

that time and, if denied, the scheduled foreclosure sale can proceed as scheduled.

If the motion cannot be disposed of at the status hearing, and further proceedings

may extend beyond the scheduled foreclosure sale date, the trial court can

reschedule the foreclosure sale to ensure that the motion is resolved prior to that

rescheduled sale date.

      We reverse the final judgment of foreclosure insofar as it contained an

award of attorney’s fees and taxable costs, and remand for entry of an amended

final judgment. We affirm the final judgment in all other respects, and affirm the

order denying the motion for rehearing. We reverse the order denying the Diazes’

objection to, and motion to vacate, the foreclosure sale and the order granting

MHR Group, LLC’s motion for certificate of title and writ of possession and



                                           4
directing issuance of the certificate of title and writ of possession. We remand

with instructions for the trial court to set a new foreclosure sale date, and for

further proceedings consistent with this opinion.




                                         5